 

Exhibit 10.1

 

EXECUTION VERSION

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of August 15, 2014, is
made and entered into by and among American Media, Inc., a Delaware corporation
(“AMI”), the subsidiary guarantors listed on the signature pages hereto (the
“Guarantors”), certain funds and accounts managed by Chatham Asset Management,
LLC (as set forth under the caption “Chatham Parties” on Schedule A hereto, and
collectively, the “Chatham Parties”) and Omega Charitable Partnership, L.P.
(together with the Chatham Parties, the “Investors”).

 

WHEREAS, on the date hereof, AMI, AMI Parent Holdings LLC and AMI Merger
Corporation have entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), providing for the acquisition of all of the issued and
outstanding common stock of AMI by AMI Parent Holdings LLC and AMI Merger
Corporation on the terms and subject to the conditions set forth in the Merger
Agreement and certain other related transactions as described therein (all of
the transactions contemplated by the Merger Agreement, but not including the
issuance of Additional Notes (as defined below) in accordance with the terms of
this Agreement, the “Transactions”);

 

WHEREAS, as of the date hereof, the Investors and their affiliates own (i) $7.8
million aggregate principal amount outstanding of 13½% Second Lien Senior
Secured Notes due 2018 (the “Second Lien Notes”) issued pursuant to that certain
indenture dated as of December 22, 2010, among AMI, the guarantors party thereto
and Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as trustee and collateral agent, as supplemented by the first
supplemental indenture dated as of May 13, 2011, the second supplemental
indenture dated as of April 25, 2012 and the third supplemental indenture dated
as of August 15, 2014 (as such agreement may be amended, restated or
supplemented on the date hereof, the “Second Lien Notes Indenture”) and (ii)
$101.1 million aggregate principal amount outstanding of 10% Second Lien Senior
Secured PIK Notes due 2018 (the “Second Lien PIK Notes”) issued pursuant to that
certain indenture dated as of October 2, 2013, among AMI, the Guarantors and
Wilmington Trust, National Association, as trustee (the “Trustee”) and as
collateral agent (the “Collateral Agent”), as supplemented by the first
supplemental indenture dated as of August 15, 2014 (as such agreement may be
amended, restated or supplemented on the date hereof, the “Second Lien PIK Notes
Indenture”);

 

WHEREAS, in connection with the Transactions, upon the terms and subject to the
conditions and limitations set forth in this Agreement, AMI seeks to issue and
sell to the Investors, and the Investors shall thereupon purchase from AMI, an
aggregate principal amount of additional Second Lien PIK Notes to be issued
under the Second Lien PIK Notes Indenture (the “Additional Notes”), such that
the aggregate principal amount of the Additional Notes purchased (the
“Additional Note Principal Amount”) plus the accrued interest thereon from the
most recent date to which interest has been paid on the then outstanding Second
Lien PIK Notes to the Closing Date (as defined below) shall equal $12.5 million;
and

 

 

 

 

WHEREAS, AMI and each Investor are entering into and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities
and Exchange Commission (the “SEC”) under the Securities Act.

 

NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration the receipt and sufficiency of all of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.          Purchase and Sale of Securities. Subject to the terms, conditions
and limitations set forth herein, on the Closing Date (as defined below), AMI
agrees to issue and sell to each Investor and each Investor severally, but not
jointly, agrees to purchase from AMI, such Investor’s pro rata share, as set
forth on Schedule A hereto, of the Additional Note Principal Amount (it being
understood that in no event shall any Investor be required to purchase more than
its pro rata share of Additional Notes).

 

2.          Closing. This purchase and sale of the Additional Notes on the terms
and subject to the conditions set forth in this Agreement is referred to herein
as the “Closing,” and the date of the Closing is referred to herein as the
“Closing Date.” The Closing shall take place at the offices of Akin, Gump,
Strauss, Hauer & Feld LLP in New York, New York. The Closing shall occur
simultaneously with (x) the closing of the Transactions pursuant to the Merger
Agreement and (y) the delivery of the consents or waivers and amendments
described in Section 7(b)(iii), assuming the satisfaction or waiver of all
conditions to the Closing set forth herein (other than conditions which by their
nature can be satisfied only at the Closing).

 

3.          Purchase Price. Each Investor shall pay $1,000 per $1,000 of
principal amount of Additional Notes to be purchased by such Investor at the
Closing plus accrued interest thereon from the most recent date to which
interest has been paid on the then outstanding Second Lien PIK Notes. For the
avoidance of doubt, the aggregate purchase price payable by the Investors to AMI
will be $12.5 million.

 

4.          Settlement. The payment for, against delivery of, Additional Notes
shall be settled on the Closing Date. By 9:00 a.m. on the Closing Date, each
Investor shall provide payment for the Additional Notes to be issued and sold on
such date to AMI’s designated account by wire transfer of immediately available
funds. On the Closing Date, AMI shall deliver against payment of the purchase
price the Additional Notes to the Investors through customary book-entry
delivery procedures pursuant to instructions provided to AMI by the Investors no
later than two business days prior to the Closing Date in the form of one or
more permanent global Additional Notes in registered form without interest
coupons (the “Restricted Global Notes”), which will be deposited with the
Trustee as custodian for The Depository Trust Company (“DTC”) and registered in
the name of Cede & Co., as nominee for DTC. The Restricted Global Notes shall be
assigned the same CUSIP number as those Second Lien PIK Notes issued under the
Second Lien PIK Notes Indenture on October 2, 2013 (the “Initial Notes”) and
shall include the legend regarding restrictions on transfer set forth in the
Form of Note attached as Exhibit A to the Second Lien PIK Indenture.

 

2

 

 

5.          Representations and Warranties of AMI and the Guarantors. AMI and
each of the Guarantors hereby makes the following representations and warranties
(jointly and severally) to the Investors:

 

(a)          Organization, Good Standing and Power. AMI and each of the
Guarantors is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has the requisite corporate power
and authority, to own, lease and operate its assets and to carry on its business
as now conducted. AMI and each of the Guarantors is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to be so qualified or licensed or to be in
good standing, would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect (as such term is defined in the
Merger Agreement).

 

(b)          Authority, Enforceability. AMI and each of the Guarantors has the
requisite corporate power and authority to enter into and perform this Agreement
and, in the case of AMI, to issue and sell the Additional Notes in accordance
with the terms hereof. The execution, delivery and performance by AMI and each
of the Guarantors of this Agreement and the consummation by them of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action and no further consent or authorization of AMI, AMI’s
board of directors (the “Board of Directors”), any of the Guarantors, the board
of directors (or any equivalent governing body) of any of the Guarantors, AMI’s
stockholders or the stockholders or other equity holders of any of the
Guarantors is required. This Agreement has been duly executed and delivered by
AMI and each of the Guarantors and constitutes a valid and legally binding
obligation of AMI and each of the Guarantors enforceable against AMI and each of
the Guarantors in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership, or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application (the “Enforceability
Exceptions”).

 

(c)          Issuance of Additional Notes. The Second Lien PIK Notes Indenture
has been duly and validly authorized by AMI and the Guarantors, and constitutes
a valid and legally binding obligation of each of AMI and the Guarantors,
enforceable against each of them in accordance with its terms, subject to the
Enforceability Exceptions. The Additional Notes to be issued under this
Agreement have been duly and validly authorized by all necessary corporate
action on the part of AMI. The Additional Notes, upon authentication by a duly
authorized signatory of the Trustee in accordance with the terms of the Second
Lien PIK Indenture, will have been duly executed, issued and delivered by AMI,
and when paid for in accordance with the terms of this Agreement, will be the
valid and legally binding obligation of AMI, enforceable against AMI in
accordance with their terms, subject to the Enforceability Exceptions, and
entitled to the benefits provided by the Second Lien PIK Notes Indenture. The
Additional Notes to be issued under this Agreement will have identical terms to
the Initial Notes, other than with respect to the date of issuance, issue price
and interest accrued prior to the issue date of the Additional Notes.

 

3

 

 

(d)          Guarantee. The Additional Notes will be unconditionally guaranteed
as to the payment of principal and interest by the Guarantors (the
“Guarantees”). The Guarantee to be endorsed on the Additional Notes by each
Guarantor has been duly authorized by such Guarantor. When the Additional Notes
are delivered and paid for pursuant to this Agreement, and issued, executed and
authenticated in accordance with the terms of the Second Lien PIK Notes
Indenture, the Guarantee of each Guarantor endorsed thereon will have been duly
executed and delivered by each such Guarantor, and will constitute the valid and
legally binding obligation of such Guarantor, subject to the Enforceability
Exceptions.

 

(e)          No Registration Rights. Other than the Stockholders’ Agreement,
dated as of December 22, 2010, as amended, among AMI its stockholders party
thereto, there are no contracts, agreements or understandings between AMI or any
Guarantor and any person granting such person the right to require AMI or such
Guarantor to file a registration statement under the Securities Act with respect
to any securities of AMI or such Guarantor or to require AMI or such Guarantor
to include such securities with any other securities that may be registered by
AMI or such Guarantor pursuant to any registration statement under the
Securities Act.

 

(f)          Absence of Further Requirements. Assuming the accuracy of the
Investors’ representations and warranties in Section 6 of this Agreement, no
consent, approval, authorization or order of, or filing, registration,
qualification, license or permit of or with, (i) any court or governmental
agency, body or authority or administrative agency or (ii) any other person is
required for (A) the execution, delivery and performance by AMI or the
Guarantors of this Agreement or (B) the issuance and sale of the Additional
Notes, the issuance of the Guarantees and the consummation of the Transactions,
except such consents as have been or will be obtained or made on or prior to the
Closing Date.

 

(g)          No Conflicts. The execution, delivery and performance by AMI or any
Guarantor of this Agreement, and the consummation by AMI or the Guarantors of
the transactions contemplated hereby, including the issuance and sale of the
Additional Notes by AMI and the issuance of the Guarantees by the Guarantors, do
not and shall not (i) result in a violation of any provision of the charter or
bylaws or other organizational documents of AMI or any Guarantor, (ii) conflict
with, constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which AMI or any Guarantor is a party or is bound, (iii) create or
impose a lien, charge or encumbrance on any property or assets of AMI or any
Guarantor under any agreement or any commitment to which AMI or any Guarantor is
a party or by which AMI or any Guarantor is bound or to which any of its
properties or assets is subject, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
applicable to AMI or any Guarantor or by which any property or asset of AMI or
any Guarantor is bound or affected (including federal and state securities laws
and regulations), except in the case of each of clauses (ii) – (iv), where such
violations, conflicts, breaches, defaults, violations or liens would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. Assuming the accuracy of the Investors’ representations
and warranties in Section 6 of this Agreement, AMI is not required under any
applicable federal law, rule or regulation to obtain any consent, authorization
or order of, or make any filing or registration with, any federal court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement, or to issue and sell the Additional Notes to
the Investors in accordance with the terms hereof, except for such consents,
authorizations, orders, filings or registrations which if not obtained or made
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

 

4

 

 

(h)          Absence of Defaults and Conflicts. No event or condition which
constitutes a default (or an event which, with notice or lapse of time or both,
would become a default) under this Agreement has occurred and is continuing,
except such as has been validly cured or waived.

 

(i)          Securities Act. Assuming the accuracy of the representations and
warranties of each Investor contained in Article 5 and the compliance of such
parties with the agreements set forth herein, it is not necessary, in connection
with the issuance and sale of the Additional Notes to the Investors (and the
issuance of the Guarantees by each Guarantor), in the manner contemplated by
this Agreement, to register the offer and sale of the Additional Notes under the
Securities Act or to qualify an indenture in respect of the Additional Notes or
the Guarantees under the Trust Indenture Act of 1939, as amended. Neither AMI
nor any Guarantors, nor any of their respective affiliates, nor any person
acting on its or their behalf (other than the Investors, as to whom no
representation or warranty is made) has engaged directly or indirectly in any
form of “general solicitation” or “general advertising” in connection with the
offering of the Additional Notes (as those terms are used in Regulation D) under
the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) under the Securities Act. Neither AMI nor any
Guarantor has entered or will enter into any arrangement or agreement with
respect to the distribution of the Additional Notes, except for this Agreement.
AMI and each Guarantor have complied with all applicable federal and state
securities laws in connection with the offer, issuance and sale of the
Additional Notes and the Guarantees contemplated by this Agreement. From and
after the date hereof and prior to the completion of the distribution of the
Additional Notes, AMI shall not distribute any offering material in connection
with the offering and sale of the Additional Notes.

 

6.          Representation and Warranty of the Investors. Each Investor,
severally and not jointly, hereby makes the following representation and
warranty to AMI:

 

(a)          Each Investor has the requisite power and authority to enter into
and perform its obligations under this Agreement. The execution and delivery of
this Agreement by such Investor and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized by all requisite
action on behalf of such Investor, and no further consent or authorization is
required by such Investor, its board of directors (or any equivalent governing
body) or its stockholders or other equity owners for the performance by such
Investor of its obligations hereunder. This Agreement has been duly and validly
executed and delivered on behalf of such Investor and constitutes the legal,
valid and binding obligation of such Investor enforceable against such Investor
in accordance with its terms, subject to the Enforceability Exceptions.

 

5

 

 

(b)          Each Investor is an “accredited investor” (as defined in Rule
501(a) of Regulation D under the Securities Act). Each Investor is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act). Each
Investor understands and acknowledges that the Additional Notes are being
offered in transactions not involving any public offering within the meaning of
the Securities Act, that the initial offering and issuance of the Additional
Notes has not been registered under the Securities Act or any other securities
law and that (i) if in the future it decides to resell, pledge or otherwise
transfer any Additional Notes that it purchases hereunder, those Additional
Notes, absent an effective registration statement under the Securities Act, may
be resold, pledged or transferred only pursuant to an applicable exemption from
registration under the Securities Act in accordance with any applicable
securities laws of the states and other jurisdictions of the United States, and
(ii) it will, and each subsequent holder of any of the Additional Notes that it
purchases in this offering is required to, notify any subsequent purchaser of
such Additional Notes from it or subsequent holders, as applicable, of the
resale restrictions referred to in clause (i) of this sentence. The Additional
Notes will contain a restrictive legend as set forth in the Form of Note
attached as Exhibit A to the Second Lien PIK Indenture.

 

(c)          Each Investor is acquiring the Additional Notes for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same.

 

(d)          No broker, investment banker, finder or other person has been
retained by or authorized to act on behalf of any Investor in connection with
the transactions contemplated hereby, and no commission or other remuneration
has been paid or given directly or indirectly by or on behalf of such Investor
in connection therewith.

 

7.          Certain Conditions.

 

(a)          Conditions Precedent to the Obligations of AMI and the Guarantors.
The obligations of AMI and the Guarantors on the Closing Date are subject to the
satisfaction, or waiver, of each of the conditions set forth below. These
conditions are for AMI’s and the Guarantors’ sole benefit and may be waived by
AMI and the Guarantors at any time in their sole discretion.

 

(i)          The representations and warranties of each Investor contained in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

 

(ii)         Section 5.02(a) of the Merger Agreement shall have been satisfied
by AMI Parent Holdings LLC and AMI Merger Corporation or waived by AMI on the
Closing Date.

 

(iii)        Each Investor shall have performed, satisfied and complied with in
all material respects with all agreements and conditions required by this
Agreement to be performed, satisfied or complied with by each Investor at or
prior to the Closing Date.

 

6

 

 

(b)          Conditions Precedent to the Obligations of Each Investor. The
obligations of each Investor on the Closing Date are subject to the
satisfaction, or waiver, of each of the conditions set forth below; provided,
that the satisfaction of the conditions in clauses (i) and (iii) below are not
conditions precedent to the Closing and may occur simultaneously with the
Closing on the Closing Date. These conditions are for each Investor’s sole
benefit and may be waived by each Investor at any time in its sole discretion.

 

(i)          The closing of the Transactions contemplated by the Merger
Agreement shall have occurred substantially simultaneously with or immediately
prior to the Closing.

 

(ii)         This Agreement is in full force and effect, and has not been
terminated and there shall not exist any default hereunder by any party other
than the Investors.

 

(iii)        AMI shall have obtained any consents or waivers, as applicable,
required under (1) the Revolving Credit Agreement, dated as of December 22,
2010, among AMI, JPMorgan Chase Bank, N.A., as administrative agent, and the
lenders party thereto, as amended, restated, replaced, refinanced or otherwise
modified from time to time in accordance with the terms thereof (the “Revolving
Credit Agreement”), (2) the indenture governing the 11½% First Lien Senior
Secured Notes due 2017, dated as of December 1, 2010, among AMI (as successor by
merger to AMO Escrow Corporation), the guarantors party thereto and Wilmington
Trust, National Association (as successor by merger to Wilmington Trust FSB), as
trustee and collateral agent, as such agreement may be amended, restated or
supplemented on the date hereof, (3) the Second Lien Notes Indenture and (4) the
Second Lien PIK Notes Indenture (collectively, and as amended, restated or
supplemented on the date hereof, the “Debt Documents”), to permit (a) the
“change of control” (as defined in each of Debt Documents) that is expected to
occur upon the consummation of the Merger; and (b) the issuance and sale of
Additional Notes.

 

(iv)        (w) The Debt Documents shall permit the issuance and sale of
Additional Notes on the Closing Date, (x) the Debt Documents shall have been
duly executed by AMI and the Guarantors, as applicable, and in the case of the
Additional Notes, the Additional Notes shall have been duly executed by AMI and
shall have been authenticated by the Trustee, (y) the Additional Notes shall
have been delivered to the Investors by AMI against payment therefor by the
Investors in accordance with Sections 3 and 4 hereof and (z) there exists no
event or condition which constitutes an event of default, or which upon notice,
lapse of time, or both would constitute an event of default, under the Debt
Documents, each of which is in full force and effect.

 

(v)         To the extent the representations and warranties of AMI and the
Guarantors contained in this Agreement are qualified as to materiality or
similar qualifiers, such representations and warranties shall be true and
correct in all respects on and as of the date of this Agreement and the Closing
Date (except to the extent such representations and warranties are as of another
date, in which case, such representations and warranties shall be true and
correct as of such other date), and the representations and warranties of AMI
and the Guarantors contained in this Agreement that are not so qualified shall
be true and correct in all material respects on and as of the date of this
Agreement and the Closing Date (except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct in all material respects as of such other
date).

 

7

 

 

(vi)        Section 5.01(a) of the Merger Agreement shall have been satisfied by
AMI or waived by AMI Parent Holdings LLC on the Closing Date.

 

(vii)       AMI and the Guarantors shall have performed, satisfied and complied
with in all material respects with all agreements and conditions required by
this Agreement to be performed, satisfied or complied with by AMI and the
Guarantors at or prior to the Closing Date.

 

(viii)      (a) No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority of competent jurisdiction that
would render impossible the issuance or sale of Additional Notes; and (b) no
injunction or order of any federal, state or foreign court shall have been
issued that would prevent the issuance or sale of Additional Notes.

 

(ix)         The Investors shall have received a customary opinion from outside
counsel to AMI and the Guarantors, dated the Closing Date, in the form mutually
agreed to by the parties hereto.

 

(x)          The Investors shall have received secretary’s certificate, dated
the Closing Date, reasonably satisfactory to the Investors, which shall include
the following documents with respect to AMI and each Guarantor as the Investors
shall reasonably request: (i) certificates of organization or comparable
documents; (ii) by-laws or comparable documents; (iii) resolutions of the board
of directors (or equivalent governing body) of each entity or comparable
documents and (iv) certificates of good standing of from the jurisdiction of
organization of each such entity (to the extent such a concept exists in such
jurisdiction).

 

(xi)         The Investors shall have received a certificate of AMI and each
Guarantor, dated the Closing Date, signed on behalf of AMI by its Chairman of
the Board, President or any Vice President, to the effect that:

 

(A)         the representations and warranties of AMI or such Guarantor, as
applicable, contained in this Agreement and in the Merger Agreement that are
qualified as to materiality or similar qualifiers are true and correct on and as
of the Closing Date (except those representations and warranties that relate to
a specified date, which shall be true and correct in all respects as of that
date), and the representations and warranties of AMI or such Guarantor, as
applicable, contained in this Agreement and in the Merger Agreement that are not
so qualified are true and correct in all material respects on and as of the
Closing Date (except those representations and warranties that relate to a
specified date, which shall be true and correct in all respects as of that
date), and AMI or such Guarantor, as applicable, has complied in all material
respects with all of its agreements and satisfied all conditions on its part to
be performed or satisfied hereunder at or prior to the Closing Date (unless
otherwise waived); and

 

8

 

 

(B)         the sale of the Additional Notes hereunder has not been enjoined
(temporarily or permanently).

 

(xii)        On the Closing Date, AMI shall have paid all fees and out-of-pocket
costs and expenses of the Investors pursuant to Section 7.04 of the Merger
Agreement.

 

(xiii)       AMI shall have taken any actions required to cause the Additional
Notes to be eligible for clearance and settlement through the facilities of DTC.
The Additional Notes shall be assigned the same CUSIP as the Initial Notes.

 

8.          Indemnification.

 

(a)          Indemnification by AMI. AMI shall indemnify and hold harmless each
Investor, each Investor’s directors, officers, partners, employees and
affiliates, and each person, if any, who controls each Investor within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
(each, an “Indemnified Party”) from and against all losses, claims, damages,
liabilities and expenses (including reasonable costs of defense and
investigation and all reasonable attorneys’ fees) to which each Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages, liabilities and expenses arise out of or are based upon
(a) any violation of United States federal or state securities laws in
connection with the transactions contemplated by this Agreement by AMI or any of
its affiliates, officers, directors or employees, (b) any misrepresentation or
breach of any representation or warranty made by AMI in this Agreement or any
other certificate, instrument or document contemplated hereby, (c) any breach of
any agreement or obligation of AMI contained in this Agreement or any other
certificate, instrument or document contemplated hereby or (d) any cause of
action, suit or claim brought or made against an Indemnified Party by a third
party (including for these purposes a derivative action brought on behalf of
AMI) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby, (ii) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Additional Notes, or (iii) the status of each Investor as an
investor in AMI pursuant to the transactions contemplated by this Agreement and
the related documents contemplated hereby; provided, however, that AMI shall not
be liable under this Section 8(a) to the extent that a court of competent
jurisdiction shall have determined by a final judgment (from which no further
appeals are available) that such loss, claim, damage, liability or expense
resulted directly from any such acts or failures to act, undertaken or omitted
to be taken by such Indemnified Party through its bad faith or willful
misconduct. AMI shall reimburse the Indemnified Party promptly upon written
demand (with accompanying presentation of documentary evidence) for all legal
and other costs and expenses reasonably incurred by the Indemnified Party in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification; provided, however, that AMI shall not be liable for such
reimbursement to the extent that a court of competent jurisdiction shall have
determined by a final judgment (from which no further appeals are available)
that such loss, claim, damage, liability or expense resulted directly from any
such acts or failures to act, undertaken or omitted to be taken by such
Indemnified Party through its bad faith or willful misconduct.

 

9

 

 

(b)          Indemnification Procedures. Promptly after a person receives notice
of a claim or the commencement of an action for which the person intends to seek
indemnification under Section 8(a), the person will notify the indemnifying
party in writing of the claim or commencement of the action, suit or proceeding;
provided, however, that failure to notify the indemnifying party will not
relieve the indemnifying party from liability under Section 8(a), except to the
extent it has been materially prejudiced by the failure to give notice. The
indemnifying party will be entitled to participate in the defense of any claim,
action, suit or proceeding as to which indemnification is being sought, and the
indemnifying party may (but will not be required to) assume the defense against
the claim, action, suit or proceeding with counsel satisfactory to it. After an
indemnifying party notifies an Indemnified Party that the indemnifying party
wishes to assume the defense of a claim, action, suit or proceeding, the
indemnifying party will not be liable for any legal or other expenses incurred
by the Indemnified Party in connection with the defense against the claim,
action, suit or proceeding except that if, in the opinion of counsel to the
indemnifying party, one or more of the Indemnified Parties should be separately
represented in connection with a claim, action, suit or proceeding, the
indemnifying party will pay the reasonable fees and expenses of one separate
counsel for the Indemnified Parties. Each Indemnified Party, as a condition to
receiving indemnification as provided in Section 8(a), will cooperate in all
reasonable respects with the indemnifying party in the defense of any action or
claim as to which indemnification is sought. No indemnifying party will be
liable for any settlement of any action effected without its prior written
consent. Notwithstanding the foregoing sentence, if at any time an Indemnified
Party shall have requested (by written notice provided in accordance with
Section 10) an indemnifying party to reimburse the Indemnified Party for fees
and expenses of counsel, such indemnifying party agrees that it shall be liable
for any settlement of the nature contemplated hereby effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received written notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such Indemnified Party
in accordance with such request prior to the date of such settlement. No
indemnifying party will, without the prior written consent of the Indemnified
Party, effect any settlement of a pending or threatened action with respect to
which an Indemnified Party is, or is informed that it may be, made a party and
for which it would be entitled to indemnification, unless the settlement
includes an unconditional release of the indemnified party from all liability
and claims which are the subject matter of the pending or threatened action.

 

If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an Indemnified Party in
respect of any loss or liability referred to in Section 8(a) as to which such
Indemnified Party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the Indemnified Party, contribute to the
amount paid or payable by the Indemnified Party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
Indemnified Party, on the other hand, from the sale of Additional Notes which is
the subject of the claim, action, suit or proceeding which resulted in the loss
or liability or (ii) if the allocation provided by clause (i) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the Indemnified Party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.

 

10

 

 

The remedies provided for in Section 8(a) and this Section 8(b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified person at law or in equity.

 

9.          Termination. This Agreement may be terminated at any time as
follows:

 

(a)          by mutual written consent of AMI and the Investors; or

 

(b)          automatically, upon the termination of the Merger Agreement.

 

Upon the termination of this Agreement in accordance with and pursuant to this
Section 9, this Agreement shall become void and of no further force or effect,
each party hereto shall be released from its commitments, undertakings and
agreements under or related to this Agreement, and there shall be no liability
or obligation on the part of any party hereto; provided, however, that (i) in no
event shall any such termination relieve a party hereto from liability for its
breach or non-performance of its obligations hereunder prior to the date of such
termination, notwithstanding any termination of this Agreement by any party
hereto, and (ii) Section 8 shall survive termination of this Agreement. Upon the
termination of this Agreement, the fees and expense reimbursements required
hereby shall be payable for work through the termination date.

 

10.         Notices.

 

(a)          All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally, by facsimile or electronic mail transmission, by nationally
recognized overnight courier or mailed (first class postage prepaid) to the
parties at the following addresses or facsimile numbers.

 

If to Investors:

 

To the address set forth beneath each Investor’s signatures to this Agreement

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attn: Andrew N. Rosenberg, Esq.

Brian Hermann, Esq.

Tracey A. Zaccone, Esq.

arosenberg@paulweiss.com

bhermann@paulweiss.com

tzaccone@paulweiss.com



11

 

 

 

If to AMI:

American Media, Inc.
4 New York Plaza
New York, New York 10004
Attn: Eric Klee, Senior Vice President, Secretary and General Counsel
eklee@amilink.com

 

with a copy (which shall not constitute notice) to:

 

Akin, Gump, Strauss, Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Facsimile: 212.872.1002
Attn: Russell W. Parks, Jr. and Erica D. McGrady

 

(b)          All such notices, requests and other communications shall be deemed
to have been received (i) in the case of personal delivery or delivery by
facsimile or electronic mail, on the date of such delivery, (ii) in the case of
dispatch by nationally recognized overnight courier, on the next business day
following such dispatch and (iii) in the case of mailing, on the fifth (5th)
business day after the posting thereof.

 

11.        Successors and Assigns; Assignment; Severability; Several
Obligations. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors,
assigns, heirs, executors, estates, administrators and representatives. Any
Investor may assign, delegate, or otherwise transfer this Agreement or any of
its rights or obligations hereunder without the consent of any other party
hereto, to any of its affiliates or any entity or person over which such
Investor or any of its affiliates exercises investment authority, including with
respect to voting and dispositive rights, but such assignment, delegation or
transfer shall not modify or eliminate obligations of such Investor hereunder.
AMI may not assign, delegate, or otherwise transfer this Agreement or any of its
rights or obligations hereunder without the consent of each of the Investors,
and any purported assignment in violation of this Section 11 shall be null and
void ab initio without limiting any other remedies available to the other
parties hereto. This Agreement is intended for the benefit of the parties hereto
and no other person or entity shall be a third party beneficiary hereof or have
any rights hereunder. The invalidity or unenforceability at any time of any
provision hereof in any jurisdiction shall not affect or diminish in any way the
continuing validity and enforceability of the remaining provisions hereof or the
continuing validity and enforceability of such provision in any other
jurisdiction. The agreements, representations and obligations of the Investors
under this Agreement are, in all respects, several and not joint.

 

12.        Entire Agreement. This Agreement, including the recitals hereto and
the Schedule and Exhibits, contains the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements (oral and written) and all other prior negotiations, with respect to
such subject matter; provided, however, that the parties acknowledge and agree
that any confidentiality agreements heretofore executed between AMI and any
Investor or affiliate of any Investor shall continue in full force and effect as
provided therein.

 

12

 

 

13.        Interpretation and Construction. For purposes of this Agreement,
(a) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, feminine
and the neuter gender; (b) any reference herein to a contract, lease,
instrument, release, indenture or other agreement or document being in a
particular form or on particular terms and conditions means that the referenced
document shall be substantially in that form or substantially on those terms and
conditions; (c) any reference herein to an existing document or exhibit having
been filed or to be filed shall mean that document or exhibit, as it may
thereafter be amended, modified or supplemented; (d) unless otherwise specified,
any reference in this Agreement made to an Article, Section, Exhibit, Annex or
Schedule refers to an Article or Section of, or Exhibit, Annex or Schedule to,
this Agreement; (e) unless otherwise stated, the words “herein,” “hereof” and
‘‘hereto” refer to this Agreement in its entirety rather than to a particular
portion of this Agreement; and (f) captions and headings to Articles are
inserted for convenience of reference only and are not intended to be a part of
or to affect the interpretation hereof.

 

14.        Amendments. This Agreement, including the Schedules and Exhibits
hereto, may be amended only upon written approval of each Investor and AMI.

 

15.        Extensions; Waivers. Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto,
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence. Neither the failure nor any delay on the part of
any party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

 

16.        Non-Recourse. No past, present or future manager, director, officer,
employee, incorporator, member, partner, stockholder, affiliate, agent, attorney
or representative or party hereto or any affiliate of any party hereto shall
have any liability for any obligations or liabilities of such party (or, in the
case of an Investor, any other Investor under this Agreement), or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

 

13

 

 

17.        Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without giving effect to the principles of conflict of laws
that would require the application of the law of any other jurisdiction. By its
execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, may be brought in either a
state or federal court of competent jurisdiction in the State and County of New
York. By execution and delivery of this Agreement, each of the Parties hereto
hereby irrevocably accepts and submits itself to the nonexclusive jurisdiction
of each such court, generally and unconditionally, with respect to any such
action, suit or proceeding. EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

18.        Independent Nature of Obligations. The obligations of each Investor
under this Agreement are several and not joint with the obligations of any other
Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investor under this Agreement. The failure or
waiver of performance under this Agreement by any Investor shall not excuse
performance by any other Investor. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

 

[The remainder of this page has intentionally been left blank]

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement as of the date first written above.

 

AMERICAN MEDIA, INC.

 

By: /s/ Christopher V. Polimeni Name:    Christopher V. Polimeni Title:
   Executive Vice President, Chief Financial      Officer and Treasurer      



AMI CELEBRITY PUBLICATIONS, LLC

AMI DIGITAL, INC.
AMI PAPER, INC.

COUNTRY MUSIC MEDIA GROUP, INC.

IN STORE SERVICES INC.

ODYSSEY MAGAZINE PUBLISHING GROUP, INC.

WEIDER PUBLICATIONS, LLC

 

By: /s/ Christopher V. Polimeni Name:    Christopher V. Polimeni Title:
   Executive Vice President, Chief Financial      Officer and Treasurer      



Signature page to Note Purchase Agreement (AMI and Guarantors) 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement as of the date first written above.

 

CHATHAM ASSET MANAGEMENT, LLC
Investment Advisor
(on behalf of itself and the entities set forth
on Schedule A)

 

By: /s/ James Ruggerio, Jr.   Name:     James Ruggerio, Jr.   Title:     Chief
Operating Officer

 



Signature page to Note Purchase Agreement (CHATHAM PARTIES)

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement as of the date first written above.

 

OMEGA CHARITABLE PARTNERSHIP, L.P.

 

By: /s/ David Bloom   Name:    David Bloom   Title:    Member

 



Signature page to Note Purchase Agreement (OMEGA)



 

 

 

Schedule A

 

The Investors

 

Chatham Parties

 

Chatham Asset High Yield Master Fund, Ltd.: 89.39% Additional Note Principal
Amount

 

Chatham Eureka Fund, L.P.: 0.00% Additional Note Principal Amount

 

Other Investors

 

Omega Charitable Partnership, L.P.: 10.61% Additional Note Principal Amount



 

 



 

 

